DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 appears to include a typographical error in line 3, “surface each” appears to intend –surface of each--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9 of U.S. Patent No. 10,927, 276 [“276 Patent”] in view of Kobayashi et al. [US2014/0248498, “Kobayashi”]. 
The 276 Patent claims a method of bonding two substrates together (method of bonding hardware to glass; claim 1) said method comprising: providing the two substrates (providing the hardware and glass; claim 1); disposing an adhesive composition on a bonding surface (claim 1); the adhesive composition comprising an ultraviolet radiation curable composition (claim 1); irradiating the adhesive composition with ultraviolet radiation from an ultraviolet radiation source to form an irradiated adhesive composition and cause curing of the curable composition (claim 1); and allowing the irradiated adhesive composition to cure as a result of said irradiating (claim 1); wherein the curable composition comprises a photoinitiator, the photoinitiator has an ultraviolet absorption curve characterized by a highest wavelength absorption peak measured at a concentration of about 0.03 wt% in acetonitrile solution, and the ultraviolet radiation has a spectral power distribution offset from the wavelength of the highest wavelength absorption peak (claim 1). 
The difference between claim 1 and the 276 Patent is claim 1 requires disposing the adhesive on bonding surfaces of both the substrates. Kobayashi discloses a method of bonding two substrates wherein a UV curable adhesive is placed on both substrates to be bonded (Figure 1). Kobayashi also discloses it is a known alternative to apply an adhesive to both substrates (Figure 1) or to one of the substrates (Figure 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of the 276 by applying adhesive on both substrates as taught by Kobayashi in order to ensure complete adhesive coverage and a strong bond. 
With respect to claim 2, the 276 Patent claims the ultraviolet radiation source produces ultraviolet radiation having a spectral power distribution characterized by a narrow wavelength distribution within a 50 nm range or less (claim 2). 
With respect to claim 3, the 276 Patent claims the ultraviolet radiation source exhibits a spectral power distribution having a wavelength distribution confined within a 50 nm range or less (claim 2). 
With respect to claim 4, the 276 Patent claims the spectral power distribution substantially excludes wavelengths below about 280 nm (claim 7).
With respect to claim 5, the 276 Patent claims the spectral power distribution has a peak intensity at a wavelength in the range of from about 315 nm to about 400 nm (claim 7). 
With respect to claim 6, the 276 Patent claims the difference in wavelength between the highest wavelength absorption peak of the photoinitiator and the peak intensity of the ultraviolet radiation source is in the range of from about 30 nm to about 110 nm (claim 3). 
With respect to claim 7, the 276 Patent claims irradiating the adhesive composition with ultraviolet radiation occurs before the step of disposing the adhesive composition on the bonding surfaces of the substrates (claim 1).
With respect to claim 8, the 276 Patent claims irradiating the adhesive composition with ultraviolet radiation occurs after the step of disposing the adhesive composition on the bonding surfaces of the substrates (claim 1). 
With respect to claim 9, Kobayashi discloses irradiating the adhesive through material(s) translucent to the curing radiation (Figures 1, 2). 
With respect to claim 10, the 276 Patent does not disclose the application of heat, therefore it is obvious not to apply heat. 
With respect to claim 11, the 276 Patent claims the adhesive composition comprises one or more epoxy resins (claims 5 or 9). 
With respect to claim 12, the 276 Patent claims the adhesive composition has a thickness, and the ultraviolet radiation is provided by a monochromatic ultraviolet radiation source that activates through the entire thickness of the adhesive composition (claim 8). 
With respect to claim 13, the 276 Patent claims the curable composition comprises a photoinitiator, the adhesive composition comprises an epoxy component that is ultraviolet radiation curable, and the photoinitiator is a photoacid generator (claim 9). 
With respect to claim 14, the 276 Patent claims the difference in wavelength between the highest wavelength absorption peak of the photoinitiator and the peak intensity of the ultraviolet radiation source is in the range of from about 60 nm to about 80 nm (claim 4). 
With respect to claim 15, the 276 Patent claims the ultraviolet radiation has a spectral power distribution positively offset from the wavelength of the highest wavelength absorption peak (claim 1). 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 12-13 of U.S. Patent No. 11,352,524 [“524 Patent”] in view of Kobayashi et al. [US2014/0248498, “Kobayashi”]. 
The 524 Patent claims a method of bonding two substrates together (method of bonding two substrates; claim 1) said method comprising: providing the two substrates (claim 1); disposing an adhesive composition on a bonding surface (claim 1); the adhesive composition comprising an ultraviolet radiation curable composition (claim 1); irradiating the adhesive composition with ultraviolet radiation from an ultraviolet radiation source to form an irradiated adhesive composition and cause curing of the curable composition (claim 1); and allowing the irradiated adhesive composition to cure as a result of said irradiating (claim 1); wherein the curable composition comprises a photoinitiator, the photoinitiator has an ultraviolet absorption curve characterized by a highest wavelength absorption peak measured at a concentration of about 0.03 wt% in acetonitrile solution, and the ultraviolet radiation has a spectral power distribution offset from the wavelength of the highest wavelength absorption peak (claim 1). 
The difference between claim 1 and the 524Patent is claim 1 requires disposing the adhesive on bonding surfaces of both the substrates. Kobayashi discloses a method of bonding two substrates wherein a UV curable adhesive is placed on both substrates to be bonded (Figure 1). Kobayashi also discloses it is a known alternative to apply an adhesive to both substrates (Figure 1) or to one of the substrates (Figure 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of the 524by applying adhesive on both substrates as taught by Kobayashi in order to ensure complete adhesive coverage and a strong bond. 
With respect to claim 2, the 524 Patent claims the ultraviolet radiation source produces ultraviolet radiation having a spectral power distribution characterized by a narrow wavelength distribution within a 50 nm range or less (claim 2). 
With respect to claim 3, the 524Patent claims the ultraviolet radiation source exhibits a spectral power distribution having a wavelength distribution confined within a 50 nm range or less (claim 2). 
With respect to claim 4, the 524Patent claims the spectral power distribution substantially excludes wavelengths below about 280 nm (claim 3).
With respect to claim 5, the 524Patent claims the spectral power distribution has a peak intensity at a wavelength in the range of from about 315 nm to about 400 nm (claim 5). 
With respect to claim 6, the 524Patent claims the difference in wavelength between the highest wavelength absorption peak of the photoinitiator and the peak intensity of the ultraviolet radiation source is in the range of from about 30 nm to about 110 nm (claim 6). 
With respect to claim 7, the 524Patent claims irradiating the adhesive composition with ultraviolet radiation occurs before the step of disposing the adhesive composition on the bonding surfaces of the substrates (claim 1).
With respect to claim 8, the 524Patent claims irradiating the adhesive composition with ultraviolet radiation occurs after the step of disposing the adhesive composition on the bonding surfaces of the substrates (claim 1). 
With respect to claim 9, Kobayashi discloses irradiating the adhesive through material(s) translucent to the curing radiation (Figures 1, 2). 
With respect to claim 10, the 524Patent does not disclose the application of heat, therefore it is obvious not to apply heat. 
With respect to claim 11, the 524Patent claims the adhesive composition comprises one or more epoxy resins (claims 5 or 9). 
With respect to claim 12, the 524Patent claims the adhesive composition has a thickness, and the ultraviolet radiation is provided by a monochromatic ultraviolet radiation source that activates through the entire thickness of the adhesive composition (claim 12). 
With respect to claim 13, the 524Patent claims the curable composition comprises a photoinitiator, the adhesive composition comprises an epoxy component that is ultraviolet radiation curable, and the photoinitiator is a photoacid generator (claim 13). 
With respect to claim 14, the 524Patent claims the difference in wavelength between the highest wavelength absorption peak of the photoinitiator and the peak intensity of the ultraviolet radiation source is in the range of from about 60 nm to about 80 nm (claim 7). 
With respect to claim 15, the 524Patent claims the ultraviolet radiation has a spectral power distribution positively offset from the wavelength of the highest wavelength absorption peak (claim 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 16, 2022